Case 8:20-mc-00127-JLS-JDE Document 22 Filed 12/31/20 Page 1 of 4 Page ID #:1404




     Stephanie R. Wood (SBN: 242572)
 1      swood@bcpc-law.com
     Jeffrey R. Bragalone (pro hac vice application to be filed)
 2      jbragalone@bcpc-law.com
     BRAGALONE CONROY PC
 3   2200 Ross Ave., Suite 4500W
     Dallas, Texas 75201
 4   Tel: (214) 785-6670
     Fax: (214) 785-6680
 5
     Ben M. Davidson (SBN:181464)
 6          ben@dlgla.com
     DAVIDSON LAW GROUP, ALC
 7   4500 Park Granada Blvd., Suite 202
     Calabasas, California 91302
 8   Tel: (818) 918-4622

 9   Attorneys for Respondent
     Acacia Research Corporation
10                        UNITED STATES DISTRICT COURT
11                       CENTRAL DISTRICT OF CALIFORNIA
12                                 SOUTHERN DIVISION
13
      HMD GLOBAL OY,                          Case No. 8:20-mc-127
14
                         Movant,              ACACIA RESEARCH
15                                            CORPORATION’S APPLICATION
            vs.                               TO FILE UNDER SEAL
16
      ACACIA RESEARCH                         [Local Rule 79-5.2.2.(a)]
17    CORPORATION,
                                              Judge: John D. Early
18                       Respondent.          Date: [TBD]
                                              Time: [TBD]
19                                            Place: [TBD]
                                              Discovery Cutoff: March 18, 2021
20                                            Pretrial Conference: June 29, 2021
                                              Trial Date: August 2, 2021
21
22
23
24
25
26
27
28
     ACACIA RESEARCH CORPORATION’S APPLICATION TO FILE UNDER SEAL                  -
     1-
Case 8:20-mc-00127-JLS-JDE Document 22 Filed 12/31/20 Page 2 of 4 Page ID #:1405




 1         Pursuant to C.D. Cal. Local Rule 79-5.2.2(a), Acacia Research Corporation
 2   (“ARC”), respondent to HMD Global Oy’s (“HMD”) subpoena in the instant
 3   enforcement action by and through its counsel of record, respectfully submits this
 4   Application for an Order permitting ARC to file under seal the documents listed
 5   below:
 6         (a) Acacia Research Corporation’s Memorandum of Law in Opposition to
 7            Motion by HMD Global Oy to Compel Production of Documents from
 8            Acacia Research Corporation.
 9         (b) The Declaration of Eric Lucas in Opposition to Motion by HMD Global
10            Oy to Compel Production of Documents from Acacia Research
11            Corporation.; and
12         (c) The Declaration of Marc Booth in Opposition to Motion by HMD Global
13            Oy to Compel Production of Documents from Acacia Research
14            Corporation.
15         Enclosed with this Application are:
16         1. Redacted versions of the documents proposed to be filed under seal;
17         2. The Sealed Declaration of Eric Lucas in Support of Acacia Research
18            Corporation’s Application for Leave to File Under Seal;
19         3. The Sealed Declaration of Stephanie R. Wood in Support of Acacia
20            Research Corporation’s Application for Leave to File Under Seal attaching
21            unredacted copies of (a) – (c); and
22         4. A Proposed Order Granting this Application.
23
24   Dated: December 31, 2020                       Respectfully submitted,
                                                    /s/ Stephanie R. Wood
25                                                  Stephanie R. Wood
                                                    California Bar No. 242572
26
                                                    Jeffrey R. Bragalone (pro hac vice to be
27                                                  filed)
                                                    Texas Bar No. 02855775
28
     ACACIA RESEARCH CORPORATION’S APPLICATION TO FILE UNDER SEAL                         -
     2-
Case 8:20-mc-00127-JLS-JDE Document 22 Filed 12/31/20 Page 3 of 4 Page ID #:1406




 1
                                                BRAGALONE CONROY PC
 2                                              2200 Ross Avenue
                                                Suite 4500W
 3
                                                Dallas, TX 75201
 4                                              Tel: (214) 785-6670
                                                Fax: (214) 785-6680
 5
                                                swood@bcpc-law.com
 6                                              jbragalone@bcpc-law.com
 7
 8                                              Ben M. Davidson (SBN: 181464)
                                                ben@dlgla.com
 9                                              DAVIDSON LAW GROUP, ALC
10                                              4500 Park Granada Blvd., Suite 202
                                                Calabasas, California 91302
11                                              Tel: (818) 918-4622
12
                                                Attorneys for Respondent
13                                              ACACIA RESEARCH
                                                CORPORATION
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ACACIA RESEARCH CORPORATION’S APPLICATION TO FILE UNDER SEAL                    -
     3-
Case 8:20-mc-00127-JLS-JDE Document 22 Filed 12/31/20 Page 4 of 4 Page ID #:1407




 1                             CERTIFICATE OF SERVICE
 2
 3         I hereby certify that on December 31, 2020, I electronically filed the foregoing
 4   document using the Court’s ECF system which will electronically serve the same upon
 5   all counsel of record.

 6
                                     By: /s/ Ben Davidson
 7                                   Ben M. Davidson (SBN: 181464)
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ACACIA RESEARCH CORPORATION’S APPLICATION TO FILE UNDER SEAL                        -
     4-
